Detailed Action
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest inserting inner and outer spacers into a bored toe link aperture, wherein a diameter of the inner and outer spacers correspond to the diameter of the bored toe link aperture, a diameter of the apertures of the inner and outer spacers are the same as a diameter of the toe link aperture prior to being bored, and the outer spacer comprises a second end inserted into an aperture of a tie rod end, in combination with the other limitations of claim 1. 
Claims 2-4  are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726